   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 1 of 15 PageID #:69




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS

Consumer Financial Protection
                                        Case No. 1:21-cv-01199
Bureau,
            Plaintiff,                  Hon. John J. Tharp Jr.
           v.


BrightSpeed Solutions, Inc, and
Kevin Howard,
            Defendants.

   DEFENDANTS BRIGHTSPEED SOLUTIONS, INC. AND KEVIN
     HOWARD’S ANSWER, DEFENSES, AND AFFIRMATIVE
          DEFENSES TO PLAINTIFF’S COMPLAINT

     Defendants BrightSpeed Solutions, Inc., (“BrightSpeed”) and Kevin

Howard (“Howard,” and collectively, “Defendants”), by the undersigned

counsel, hereby file their Answer to the Complaint filed by Plaintiff Consumer

Financial Protection Bureau (‘CFPB”), and state as follows:

                                    ANSWER

     1.    Paragraph one of the Complaint purports to set out the theory of the

CFPB’s action, and the relevant statutes it claims are at issue. This is a legal

conclusion and Defendants are not required to provide a response. To the extent

a response is required, Defendants state that the Complaint speaks for itself.
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 2 of 15 PageID #:70




                        JURISDICTION AND VENUE

        2.   Defendants admit this Court has subject matter jurisdiction.

        3.   Defendants admit this venue is proper.

                                     Parties

        4.   Paragraph 4 contains legal conclusion to which no response is

required. To the extent a response is required, Defendants state that the cited

legal    provisions   speak   for   themselves,    and   Defendants      deny    any

characterization thereof. Defendants respectfully refer the Court to the cited

legal provisions for a complete and accurate statement of their contents.

        5.   Defendants admit the allegations in Paragraph 5.

        6.   Paragraph 6 of the Complaint contains legal conclusions to which

no response is required. To the extent a response is required, Defendants state

that the cited legal provisions speak for themselves, and Defendants deny any

characterization thereof. Defendants respectfully refer the Court to the cited

legal provisions for a complete and accurate statement of their contents.

        7.   Defendants admit the allegations in Paragraph 7, except denies the

characterization that “Howard cultivated BrightSpeed’s relationships with

banks and was deeply involved in the company’s day-to-day operations.”

        8.   Paragraph 8 of the Complaint contains legal conclusions to which

no response is required. To the extent a response is required, Defendants state



                                        -2-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 3 of 15 PageID #:71




that the cited legal provisions speak for themselves, and Defendants deny any

characterization thereof. Defendants respectfully refer the Court to the cited

legal provisions for a complete and accurate statement of their contents.

                             Factual Background

     9.    Defendants admit the allegations in Paragraph 9.

     10.   Defendants deny the allegations in Paragraph 10.

     11.   Defendants deny the allegations in Paragraph 11.

     12.   Defendants admit that they opened and maintained RCC processing

accounts with two regional banks, but deny the remaining allegations of

Paragraph 12.

     13.   Defendants admit that they maintained processing accounts at the

first bank, but deny the remaining allegations of Paragraph 13.

     14.   Defendants admit that they maintained processing accounts at the

second bank, but deny the remaining allegations of Paragraph 14.

     15.   Defendants deny the allegations of Paragraph 15.

                    Fraudulent Technical Support Scheme

     16.   Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 16 of the

Complaint, and so deny the same.




                                        -3-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 4 of 15 PageID #:72




     17.     Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 17 of the

Complaint.

     18.     Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 18 of the

Complaint, and so deny the same.

     19.     Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 19 of the

Complaint, and so deny the same.

     20.     Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 20 of the

Complaint, and so deny the same.

                               Indicia of Fraud

     21.     Defendants deny the allegations and characterizations in Paragraph

21 of the Complaint.

     22.     Defendants admit that they became aware, at some point, of

customer complaints. Defendants further admit that they facilitated numerous

refunds or cancellations related to many of those complaints. Defendants deny

the numerical characterization of the volume of Complaints alleged by the

CFPB. Defendants further deny the characterization of the content of the



                                        -4-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 5 of 15 PageID #:73




Complaints, as restated by the CFPB. With respect to the information published

by the FBI, Defendants state that the webpage links speak for themselves.

      23.   Defendants admit that some complaints were made directly to

Defendants. Defendants admit that if they received a complaint, they would

investigate the complaint. Defendants admit that BrightSpeed’s phone number

was included on receipts exclusively to respond to dissatisfied customers, as

alleged in Paragraph 23 of the Complaint.

      24.   Defendants deny the inferences in Paragraph 24 of the Complaint.

Defendants admit that of the Complaints it saw, some related to pop-ups and/or

computer    problems.    Defendants     are   without    knowledge      as   to   the

representations of the so called “Tech-Support” companies, and so denies the

remainder of Paragraph 24 of the Complaint.

      25.   Defendants are without knowledge as to the representations of the

so called “Tech-Support” companies, and so denies the remainder of Paragraph

25 of the Complaint.

      26.   Defendants admit the allegations in Paragraph 26 of the Complaint

that they responded to inquiries from various law enforcement departments,

but are without knowledge of the complete complaints filed in each case, and so

deny specific knowledge of all of those reports.




                                        -5-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 6 of 15 PageID #:74




                                 Return Rates

     27.   Paragraph 27 of the Complaint contains a conclusion to which no

response is required. To the extent a response is required, Defendants deny the

accuracy of Plaintiff’s legal conclusion, and state in response that the term

“return rate” has numerous definitions. The remainder of Paragraph 27

contains a hypothetical, to which no response is required.

     28.   Paragraph 28 of the Complaint contains a factual conclusion based

on a premise and definition set forth in Paragraph 27. For the reasons set forth

in Paragraph 27, Defendants are not required to respond to Paragraph 28. To

the extent Defendants are required to respond to Paragraph 28 of the

Complaint, Defendants deny the allegations therein.

     29.   Defendants are without knowledge as to the allegations of

paragraph 29 of the Compliant, and so deny the same.

     30.   Defendants deny the allegations in Paragraph 30 of the Complaint.

                   Warnings from Originating Banks

     31.   Defendants admit that there were instances that the Originating

Banks expressed concern to Defendants, but deny the remaining allegations in

Paragraph 31 of the Complaint.

     32.   Defendants state that the correspondence quoted in Paragraph 32

of the Complaint speaks for itself, but denies any characterization therefrom.



                                        -6-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 7 of 15 PageID #:75




     33.   Defendants deny the allegations in Paragraph 33 of the Complaint,

including subparts a-d.

     34.   Defendants deny the allegations in Paragraph 34 of the Complaint.

  Defendants’ Vetting and Oversight of the Tech-Support Clients

     35.   Defendants deny the allegations and characterizations in Paragraph

35 of the Complaint.

     36.   Defendants deny the allegations and underlying conclusions in

Paragraph 36 of the Complaint.

     37.   Defendants      admit    that   they    refunded    certain    consumer

transactions. Defendants admit that they had refunded transactions by

authorizing a return by the banks. Defendants deny the remaining allegations

in Paragraph 37 of the Complaint

     38.   Defendants admit the allegations in Paragraph 38 of the Complaint.

     39.   Defendants admit that some recordings did not encompass the

entire conversation and are without knowledge of the remaining allegations in

Paragraph 39 of the Complaint, and so deny the same.

     40.   Defendants are without knowledge of the allegations in Paragraph

40 of the Complaint, and so deny the same.

     41.   Defendants deny the allegations in Paragraph 41 of the Complaint.




                                        -7-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 8 of 15 PageID #:76




                                    COUNT I

           Violations of the Telemarketing Sales Rule and the
                   Consumer Financial Protection Act
                   (Defendants BrightSpeed and Howard)
     42.     Defendants incorporate their responses in Paragraphs 1-41 herein

in response to Paragraph 42 of the Complaint.

     43.     Paragraph 43 of the Complaint contains a legal conclusion to which

no response is required. To the extent a response is required, Defendants state

that the referenced rules speak for themselves.

     44.     Paragraph 44 of the Complaint contains a legal conclusion to which

no response is required. To the extent a response is required, Defendants state

that the referenced rules speak for themselves.

     45.     Paragraph 45 of the Complaint contains a legal conclusion to which

no response is required. To the extent a response is required, Defendants state

that the referenced rules speak for themselves.

     46.     Defendants deny the allegations in Paragraph 46 of the Complaint.

     47.     Defendants deny the allegations in Paragraph 47 of the Complaint,

including subparts a-d therein.

     48.     Defendants deny the legal conclusion in Paragraph 48 of the

Complaint.

    49. Defendants deny the legal conclusions in Paragraph 49 of the
Complaint.



                                       -8-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 9 of 15 PageID #:77




                                 COUNT II
                         Unfair Acts and Practices
                    (Defendants BrightSpeed and Howard)
      50.   Defendants incorporate their responses in Paragraphs 1-41 herein

in response to Paragraph 50 of the Complaint.

      51.   Paragraph 51 of the Complaint contains a legal conclusion to which

no response is required. To the extent a response is required, Defendants state

that the referenced act speaks for itself.

      52.   Defendants deny the allegations and conclusions in Paragraph 52 of

the Complaint.

      53.   Defendants deny the allegations and conclusions in Paragraph 53 of

the Complaint.

      54.   Defendants deny the allegations and conclusions in Paragraph 54 of

the Complaint.

                           DEMAND FOR RELIEF

     55.    Defendants deny that CFPB is entitled to any of the relief

        requested in parts 1-9 under the “Demand for Relief” heading.




                                        -9-
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 10 of 15 PageID #:78




               DEFENSES AND AFFIRMATIVE DEFENSES

                                  First Defense

      1.     Plaintiff fails to state a plausible claim against Defendants upon

which relief of any kind can be granted under any legal theory.

                                Second Defense

      2.     Defendants timely responded to any and all consumer complaints

which came to their attention to the complete satisfaction of any consumer

affected.

                                 Third Defense

      3.     Plaintiff does not have standing to bring the specific claims in the

Complaint against Defendants, as the claims exceed their statutorily provided

authority.

      4.     Specifically, Defendants do not engage in telemarketing, and so are

not subject to the Telemarketing Sales Rule, despite Plaintiff’s efforts to

shoehorn Defendants within the purview of the statute.

      5.     Plaintiff has knowingly brought this action in bad faith, aware that

Defendants are not subject to the Telemarketing Sales Rule, and thus Plaintiff’s

limited scope of authority, in an effort to coerce monetary relief out of

Defendants against the backdrop of the expense of a federal lawsuit.




                                       - 10 -
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 11 of 15 PageID #:79




                                 Fourth Defense

      6.    Defendants did not fail to engage in proper due diligence, as alleged

in the Complaint. Rather, Defendants had an evolving and robust due diligence

process, which was constantly adapted to meet the challenges presented by the

payment processing industry, and for which the documentary evidence

previously provided to Plaintiff unquestionably demonstrates.

      7.    Plaintiff ignores this evidence, instead falsely alleging and

insinuating that Defendants did not have policies and procedures to combat any

alleged instances of fraud or misrepresentation.

                                  Fifth Defense

      8.    Throughout Defendant BrightSpeed’s existence, the Originating

Banks continued to work with BrightSpeed, despite the receipt of Complaints,

because they were satisfied with BrightSpeed’s responses to any alleged

Complaints Defendants received.

                          First Affirmative Defense
                           (Statute of Limitations)

      1.    The acts or practices of which Plaintiff is complaining of are barred

by the statute of limitations.




                                        - 11 -
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 12 of 15 PageID #:80




                        Second Affirmative Defense
                       (Not Subject to Federal Laws)

      2.    Plaintiff’s allegations and requests for relief pursuant to the

Telemarketing Sales Rule are inapplicable to Defendants .

                         Third Affirmative Defense
                            (Liability of Others)

      3.    The acts of practices of which Plaintiff is complaining of are those of

other parties, with whom Plaintiff is familiar with, yet has elected not to pursue.

      4.    Defendants are informed and believe and thereon submit that the

damages and relief Plaintiff seeks were proximately caused by others.

      5.    If Defendants committed any wrongful act (which they deny), the

conduct of other entities and persons are wholly responsible for the alleged

damages.

                         Fourth Affirmative Defense
                                  (Laches)


      6.    Plaintiff’s action is barred by the doctrine of laches, since Plaintiff

has been aware of Defendants conduct since the inception of its business, but

has waited until Defendants have closed their business, and were in financial

distress, to bring this action in an effort to strategically leverage Defendants

position against them, and so Defendants have been unfairly prejudiced by the

delay.



                                        - 12 -
   Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 13 of 15 PageID #:81




                        RESERVATION OF RIGHTS

     Defendants reserve the right to amend this Answer, Defenses, and

Affirmative Defenses up and through the time of trial to assert any additional

defenses and affirmative defenses, when and if, during the course of its

investigation, discovery, or preparation for trial, it becomes appropriate to

assert any such defenses or affirmative defenses.

     WHEREFORE, Defendants prays that the Court:

     A.     Enter Judgment for Defendants and against Plaintiff on all/any

            claims and for filing the claims in bad faith and without legal or

            factual basis against Defendants ;

     B.     Award Defendants their reasonable attorney’s fees, costs of

            investigation, and other costs and expenses incurred in the defense

            of this action; and

     C.     Grant Defendants such other relief as may be just and equitable.

     Dated: July 12, 2021          Respectfully submitted,


                                    /s/ Karl Barnickol
                                    TONYA G. NEWMAN
                                    tnewman@nge.com
                                    KARL R. BARNICKOL
                                    kbarnickol@nge.com
                                    Neal Gerber & Eisenberg, LLP
                                    2 North LaSalle St., Suite 1700
                                    Chicago, Illinois 60602
                                    (312)269-8000 (Telephone) and


                                        - 13 -
Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 14 of 15 PageID #:82




                                 RICHARD W. EPSTEIN (Pro hac vice)
                                 richard.epstein@gmlaw.com
                                 Greenspoon Marder LLP
                                 200 East Broward Blvd., Suite 1800
                                 Fort Lauderdale, Florida 33301
                                 954-491-1120 (Telephone)

                                 MATTHEW S. RAPKOWSKI (Pro hac vice)
                                 matthew.rapkowski@gmlaw.com
                                 Greenspoon Marder LLP
                                 590 Madison Ave., Suite 1800
                                 New York, NY 10022
                                 212-524-5000 (Telephone)

                                Attorneys for Defendants




                                     - 14 -
    Case: 1:21-cv-01199 Document #: 30 Filed: 07/12/21 Page 15 of 15 PageID #:83




                        CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing
Defendants BrightSpeed Solutions, Inc. and Kevin Howard’s
Answer, Defenses, and Affirmative Defenses to Plaintiff’s
Complaint was filed with the Court and served on all counsel of record via
the ECF system on July 12, 2021.

                                             /s/ Karl Barnickol
                                                Karl Barnickol


32493361.1
